The Orphans' Court of Philadelphia County confirmed an order of the register of wills admitting to probate the will of Alice Cecelia Flaherty, deceased. Appellant contends that decedent's domicile, at the time of her death, was in West Chester County, New York, and not in Philadelphia; but both the judge who presided at the hearing and the court below in banc decided that the evidence would not warrant the granting of an issue on the question of domicile, since, on the proofs adduced, "a verdict in favor of a New York domicile could not be sustained." We see no error and
The decree appealed from is affirmed at cost of appellant. *Page 289